DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PG pub 20110064991) and in view of Hwang (PG pub 20120115020) and Ashizaki et al (PG Pub 20100188800)
Regarding claim 1, Ahn teaches a secondary battery comprising:
at least one battery cell 616, the battery cell including:  an electrode assembly  620 and the electrode comprising:
a main cell part [fig 6A];
an auxiliary cell part protruding from one side of the main cell part; and
a pair of electrode leads 626, 627, the pair of electrode leads being spaced apart and separate from the auxiliary cell part; and
a battery module case 612 having an internal space [fig 6A];
Ahn teaches a module case 612 covering the battery cell, but Ahn does not teach the battery cell case.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module case of Ahn to be included plurality of sheets as taught by Hwang et al since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
As, for combination, the battery cell include a battery cell case and the battery cell accommodated in the internal space of the battery module case 612, the battery cell having a shape corresponding to the internal space of the module case [fig 6A B].
Modified Ahn teaches the claimed limitation, but modified Ahn does not teach the internal space including a pair of recess which the pair of electrode leads are located in the pair of recesses.
Ahn teaches a battery cell comprising a battery case where the battery case includes first tab cavity 462 and a second tab cavity 464 for accommodating first and second electrode lead 426 and 427 [para 104 fig 4].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery case of Hwang to have first and second cavity tab as taught by Ahn for accommodating first and second electrode lead.
Modified Ahn teaches the pair of electrode lead as set forth above, but modified Ahn does not teach the electrode leads not extending through the module case.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the pair of electrode lead s of modified Ahn not extending through the module case as taught by Ashizaski for compact size; thus reducing cost [para 9] and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).





    PNG
    media_image1.png
    481
    773
    media_image1.png
    Greyscale

Regarding claim 2, modified Ahn teaches the battery cell has a volume corresponding to an internal space capacity of the module case [fig 6A-B]
Regarding claim 4, modified Ahn teaches the auxiliary cell part has a cross-section of at least one of a rectangular shape [fig6A-B]

Regarding claim 5, modified Ahn teaches the battery cell having volume to accommodate in the module case, the battery cell is considered to have concave-convex cross-section [fig 6A-B]
Regarding claim 6, modified Ahn teaches battery cell being a pouch type secondary battery [para 120].
Regarding claim 16, modified Ahn  teaches the module case has a hexahedral shaped such that the at least one mounting portion extends inwards to define a portion of the inner space of the module case at a corner of the module case[fig 6A-B].
Claims 7-11, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PG pub 20110064991) and Hwang (PG pub 20120115020) and Ashizaki et al (PG Pub 20100188800) and further in view of Kim (PG pub 20110151298).
Regarding claim 7, modified Ahn teaches the module case comprises at least one mounting part 632 that is disposed to face the battery cell on at least two or more internal walls [fig 6A-B]
Modified Ahn teaches a battery pack including at least one battery module [fig 14], but modified Ahn does not teach a pack case as claimed.
Kim teaches a battery pack including a pack case for accommodating battery module [fig 1].


Regarding claim 8, modified Ahn teaches a lead  mounting portion, on which the electrode leads of the battery cell are mounted, is formed on one a first side of the module case, and the at least one mounting part is formed on a second side of the module case [fig 6A-B].

    PNG
    media_image2.png
    964
    752
    media_image2.png
    Greyscale

Regarding claim 9, modified Hwang teaches the mounting part is provided in a pair, wherein a first mounting part of the pair of mounting parts is formed at a first end portion of the second side and a second mounting part of the pair of mounting parts is formed a second end portion of the second side of the module case and-such that the first mounting part and the second mounting part are spaced apart from each other by a predetermined distance [fig 6A-B].
Regarding claim 10, modified Ahn teaches the pair of electrode leads are included on a first side of the main cell part, and the auxiliary cell part protrudes from a second side of the main cell part [fig 6A B]. Also, the auxiliary part is between the pair of mounting parts in the internal space of the module case and mounting portion extends inwards to define a portion of the inner space of the module case at a corner of the module case [fig 6A 6B para 121 128].

    PNG
    media_image1.png
    481
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    964
    752
    media_image2.png
    Greyscale

Regarding claim 11, modified Ahn teaches the main cell part comprises a rectangular section, and the auxiliary cell part has a smaller rectangular section than the main cell part [fig 6A-b, Ahn et al].

Regarding claim 15, modified Ahn teaches a battery pack including at least one battery module [fig 6A-B], but modified Hwang does not teach a pack case as claimed.
Kim teaches a battery pack including a pack case for accommodating battery module [fig 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the batter module of Ahn to be enclosed in the pack case of Kim for protecting.
Regarding claim 17, modified Ahn teaches the first side of the module case is opposite the second side of the module case and extends parallel to the second side [fig 6A, B, Ahn et al].
Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PG pub 20110064991) and Hwang (PG pub 20120115020) and Kim (PG pub 20110151298) and Ashizaki et al (PG Pub 20100188800) as applied to claim  10 and 12 above, and further in view of Lee et al (PG pub 20050142439).

Regarding claim 12 -13, modified Ahn teaches the main cell part having the end portion, but modified Hwang does not teach the both end portion of main cell part being fold at least one.
Lee et al teaches battery cell where the lateral edges of the battery cell being fold twice [para 20].
. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (PG pub 20110064991) and Hwang (PG pub 20120115020) and Ashizaki et al (PG Pub 20100188800)) as applied to claim 16 above, and further in view of Nagaoka et al (PG Pub 20110076551).
Regarding claim 18, modified Ahn teaches the mounting part as set forth above, but modified Ahn does not teach a fastener being received in the holes.
Nagaoka et al teaches a battery case comprising a protrusion with a holes and a screw being coupled into the holes for fastening [fig 2 fig 3a para 37]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the protrusion of modified Ahn to include a hole and a screw to be fastened into the holes of Nagaoka et al for additional fastening.
Response to Arguments
Applicant’s arguments filed on 10/26/2020 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/             Primary Examiner, Art Unit 1726